Citation Nr: 0806443	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-31 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenic 
reaction, paranoid type.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel




INTRODUCTION

The veteran had active service from July 1973 until April 
1975 and from May 1975 until February 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

A review of the record discloses the veteran raised claims 
for service connection for head trauma and for a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  These claims have not been 
adjudicated and are REFERRED to the RO for appropriate 
action.

In this decision the Board reopens the claims for service 
connection for a schizophrenic reaction and PTSD.  These 
claims are being REMANDED and are addressed in the REMAND 
portion of the decision below.  These issues are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the claimant if further 
action is required on his part.


FINDINGS OF FACT

1.  A July 2002 rating decision denied service connection for 
a schizophrenic reaction condition; the veteran did not 
appeal this decision and it is final.

2.  The evidence associated with the claims file subsequent 
to the July 2002 rating decision relates to an unestablished 
fact necessary to substantiate the claim for a schizophrenic 
reaction and raises a reasonable possibility of 
substantiating the claim.

3.  A November 2005 rating decision denied service connection 
for PTSD; the veteran did not appeal this decision and it is 
final.

4.  The evidence associated with the claims file subsequent 
to the November 2005 rating decision relates to an 
unestablished fact necessary to substantiate the claim for 
PTSD and raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the final July 2002 determination 
wherein the RO denied the veteran's claim of entitlement to 
service connection for a schizophrenic reaction is new and 
material, and the veteran's claim for that benefit is 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 
(2007).

2.  Evidence received since the final November 2005 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for a PTSD is new and 
material, and the veteran's claim for that benefit is 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran seeks service connection for a schizophrenia and 
PTSD.  The RO previously considered and denied claims for a 
nervous condition, including schizophrenia, in rating 
decisions dated in March 1984, November 1986, May 1989 and 
December 1994.  The veteran did not appeal these decisions 
and as such, they have become final. 38 U.S.C.A. § 7103(a); 
38 C.F.R. § 20.1103.  A claim for service connection for a 
schizophrenic reaction was again denied in a July 2002 rating 
decision.  The veteran did not appeal the decision and as 
such, it has also become final. 38 U.S.C.A. § 7103(a); 
38 C.F.R. § 20.1103.  Claims for service connection for PTSD 
were previously considered and denied by the RO in rating 
decisions dated in February 1995 and November 2005.  The 
veteran did not appeal the decisions and as such, these 
decisions represent final decisions. 38 U.S.C.A. § 7103(a); 
38 C.F.R. § 20.1103.  

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the veteran on April 2006 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis.  
Evans v. Brown, 9 Vet.App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

Concerning the claim for a schizophrenic reaction, the claim 
was initially adjudicated as a claim for service connection 
for a nervous condition.  This claim was denied in a March 
1984 rating decision as there was no evidence of a diagnosis 
during service or evidence the condition was diagnosed within 
one year of his discharge from service.  The RO continued to 
deny the claim in November 1986, May 1989 and December 1994 
as the veteran failed to submit new and material evidence.  
The claim was recharacterized as a claim for schizophrenic 
reaction and was denied in a July 2002 rating decision as 
there was no evidence of schizophrenia during service or a 
diagnosis within one year from the veteran's discharge from 
service.  At the time of the July 2002 rating decision that 
denied service connection for a schizophrenic reaction, the 
evidence of record consisted of service medical records, VA 
outpatient treatment records, private medical records, a lay 
statement from the veteran's mother and the reports of VA 
examinations.  Subsequently, additional VA outpatient 
treatment records, private medical records and lay statements 
have been associated with the claims file.  Additionally, the 
veteran provided testimony at a January 2008 Board hearing.

The evidence received subsequent to the July 2002 rating 
decision includes statements from the veteran and other lay 
statements describing psychiatric symptoms during service and 
directly after service.  Presuming such evidence is credible 
for the limited purpose of ascertaining its materiality, this 
would therefore relate to the unestablished element of an 
inservice incurrence which is necessary to substantiate the 
veteran's claim.  Furthermore, the evidence received 
subsequent to the July 2002 rating decision includes a 
January 2006 private medical record which suggested the 
schizophrenia existed prior to service and increased during 
military service.  This would raise a different theory of 
entitlement of aggravation of a preexisting condition which 
has not been adjudicated.  Presumed credible, the January 
2006 private record relates to the unestablished element of 
aggravation of a preexisting disability which is another way 
to substantiate the claim.

Thus, the additional evidence received since the July 2002 
rating decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for a 
schizophrenic reaction.  Accordingly, the Board finds that 
the claim for service connection for a schizophrenic reaction 
is reopened.

Concerning the claim for service connection for PTSD, at the 
time of the November 2005 rating decision that denied service 
connection for a PTSD, the evidence of record consisted of 
service medical records, VA outpatient treatment records, 
private medical records and lay statements.  Subsequently, 
additional VA outpatient treatment records, private medical 
records, lay statements and testimony from the January 2008 
Board hearing have been associated with the claims file.  

The evidence submitted subsequent to the November 2005 rating 
decision is new, in that it was not previously of record, and 
is also material.  The claim for PTSD was initially denied in 
a February 1995 rating decision as there was no evidence of a 
current diagnosis and no evidence of a stressor during 
service.  The November 2005 rating decision denied the claim 
as the veteran had not submitted new and material evidence.  
The evidence received subsequent to the November 2005 rating 
decision includes a January 2006 report from J.P.F., Ph.D. 
which includes a diagnosis of PTSD and provides a nexus 
between the PTSD and the veteran's service in Germany and 
Korea.  Presuming such evidence is credible for the limited 
purpose of ascertaining its materiality, this would therefore 
relate to the unestablished elements of a current diagnosis 
and a nexus between the current disability and service which 
are necessary to substantiate the veteran's claim.  
Therefore, the additional evidence received since the 
November 2005 rating decision relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that the claim for service 
connection for PTSD is reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a schizophrenic reaction is 
reopened.  To this extent and to this extent only, the appeal 
is granted.

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.  To this extent 
and to this extent only, the appeal is granted.


REMAND

Having reopened the claims for service connection the Board 
finds additional development is necessary prior to 
adjudication on the merits of the claim.

The record reflects the veteran has been in receipt of Social 
Security Administration disability benefits since May 1982, 
in part for schizophrenia with paranoid delusions.  However, 
complete copies of the medical records upon which any 
disability decision was based, as well as any agency decision 
with the associated List of Exhibits, have not been made part 
of the claims file.  VA's duty to assist extends to obtaining 
records from the Social Security Administration. 38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159(c)(2).

During the January 2008 Board hearing, the veteran provided 
additional information concerning inservice stressors, and 
indicated he received a disciplinary action for getting into 
fights with Korean civilians and an Army Sergeant.  While the 
DA File 2-1 is associated with the claims file, the veteran's 
complete service personnel records are not of record.  
Therefore, the RO should obtain the complete personnel 
records, to include all performance evaluations and 
disciplinary actions.

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. 
§ 3.159(c)(4). See Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").  

The veteran has submitted a January 2006 statement from a 
private physician generally relating the veteran's PTSD to 
his service.  Therefore, the Board is of the opinion that the 
veteran has provided evidence of a current disability, 
testimony of stressors during service, and a physician's 
statement indicating the PTSD may be related to the 
stressors.  As such, the veteran has met the criteria of 
38 C.F.R. § 3.159 and a VA examination should be obtained.

Additionally, the veteran has submitted evidence of 
continuous symptoms of schizophrenia since his discharge from 
service.  The veteran is competent to provide lay evidence in 
reporting such continuous symptoms. "Competent lay evidence" 
means "any evidence not requiring that the proponent have 
specialized education, training, or experience."  Lay 
evidence is competent "if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person." 38 C.F.R. 
§ 3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) 
(one not a medical expert is nevertheless competent to offer 
evidence of his symptoms in support of a claim for an 
increased disability evaluation); see Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  Therefore, the Board is of the opinion that the 
veteran has provided evidence of a current disability and 
testimony of persistent symptoms since his discharge from 
service and as such, a VA examination should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the veteran's 
Social Security Administration disability 
file, including any pertinent claim for 
benefits, the Social Security 
Administration decision, any List of 
Exhibits associated with the decision and 
copies of all of the medical records upon 
which any decision concerning the 
veteran's entitlement to benefits was 
based.

2.  A search for the veteran's personnel 
records, including performance evaluation 
reports and disciplinary actions, from the 
Official Military Personnel File (OMPF) or 
from any other appropriate source, must be 
undertaken.  These records should be 
associated with the claims file.  If there 
are no records, documentation used in 
making that determination should be set 
forth in the claims file.

3.  The RO/AMC should take such additional 
development action as it deems proper with 
respect to the claims, including obtaining 
verification of any stressors from the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR)) or 
other appropriate organization if 
necessary, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development. 

4.  The veteran should be afforded a 
comprehensive psychiatric VA examination.  
Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
express an opinion as to the following:

a)  The examiner should clarify the 
veteran's diagnoses and specifically 
comment on whether the veteran has a 
diagnosis of PTSD.  If the diagnostic 
criteria to support a diagnosis of PTSD 
have been satisfied, and a diagnosis of 
PTSD is deemed appropriate, the examiner 
should comment upon the link between the 
current symptomatology and one or more of 
the inservice stressors reported by the 
veteran and which have been verified by 
the JSRRC.

b)  Whether any psychiatric condition, 
including the currently diagnosed 
schizophrenia, is related to any event or 
incident in service (the examiner should 
be reminded that no diagnosis of PTSD is 
required for the grant of service 
connection for schizophrenia and is 
specifically directed to the service 
medical records).

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

5.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.   

The veteran need take no action until he is notified.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


